Suit for salary; jurisdiction.
In this case an order was entered as follows:
This case comes before the court pursuant to defendant’s motion to dismiss plaintiff’s petition on the grounds that because of the provisions of 28 U. S. C. sec. 1500, and plaintiff’s pending injunctive suit in the United States District Court for the District of Columbia, the court is without jurisdiction. Upon consideration thereof, and on the basis of the opinion of this date in Casman v. United States, No. 436-55 [ante, p. 647],
It is ORDERED this twelfth day of July 1956, that defendant’s motion to dismiss plaintiff’s petition be and the same is denied.
Bx the Court
Benjamin H. Littleton, Acting Chief Judge.